Order, Supreme Court, New York County (Myriam J. Altman, J.), entered on or about August 4, 1989, which granted defendants’ motion for change of venue from New York County to Westchester County, unanimously reversed, on the law and facts, and the motion to change venue as a matter of right is denied, without costs, and without prejudice to defendants’ application pursuant to CPLR 510 (3).
Plaintiff, who was injured at a construction site located in the City of White Plains, County of Westchester, on April 1, 1985, commenced this action in New York County Supreme Court on or about March 28, 1988. Venue was based upon the principal places of business listed in the certificates of incorporation of defendants Pappas Development Corp. and Hamilton Plaza Company, Inc. Defendants moved to transfer venue to Westchester County as a matter of right, arguing that the certificates of incorporation designating New York County as the location of their principal offices were out of date at the time of the occurrence of the accident, and that all of the *389defendants’ offices have been located in the City of White Plains since approximately 1980.
The designation of a county as the location of a corporation’s principal office in a certificate of incorporation is controlling in determining corporate residence for the purposes of venue. (CPLR 503 [c]; General Precision v Ametek, Inc., 24 AD2d 757; Bryan v Hagemann, 31 AD2d 905.) Venue in this litigation was, therefore, not improperly based. (CPLR 503 [a].) However, relevant factors and circumstances may warrant a change of venue to the County of Westchester as a matter of discretion (see, CPLR 510 [3]), and the order of the IAS Part is, accordingly, reversed without prejudice to the defendants’ submission of a motion supporting such a transfer. (See, Bailey v New York Racing Assn., 90 AD2d 710; Toro v Gracin, 148 AD2d 364.) Concur—Ross, J. P., Rosenberger, Asch, Kassal and Wallach, JJ.